DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how a light shielding film can contain a portion without a light shielding film. The portion will not be a light shielding film if there is no light shielding film on the portion. For purposes of examination, Examiner will assume there is a discontinuous light shielding film or a light shielding film which contains holes or apertures where an anti-reflection is formed adjacent to the light shielding part or in the holes or apertures on the display plate. 
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 6 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ye et al. (US Pub. 2018/0100957 A1).
Ye discloses a cover window with an anti-reflection coating formed on the optical protection window (display plate) (abstract). The anti-reflection coating consists of a residual part (adhesive layer) and an anti-reflection structure where the pitch of the structure is 1/5 to 1/3 of a wavelength in a visible light band, and the thickness of the residual part is 200 nm or less and the height of the anti-reflection part is 150 to 300 nm ([0017]-[0018] and [0059] which discloses that the anti-reflection layer including the residual part is made of UV curable adhesive) which means the total thickness is 30 microns or less (thickness would be 500 nm or less). The height of the anti-reflection structure is 150 to 300 nm which is considered to anticipate the claimed range because of the substantial overlap of the claimed range and the range in Ye, or in the alternative, is considered to render obvious the claimed range due to the overlapping ranges.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoku et al. (US Pub. 2011/0123777 A1).
Imaoku discloses an anti-reflective article comprising a substrate, adhesive layer with a thickness of 10 to 15 microns, and anti-reflective film which comprises an uneven part with a thickness of about 10 microns so that the total thickness of the adhesive and anti-reflection film is 20 to 25 microns or less than 30 microns ([0048]). The pitch of the . 
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. 2017/0293051 A1) in view of Ye et al. (US Pub. 2018/0100957 A1).
Regarding claims 1-5, Kawasaki discloses an optical component which has a surface including an optically effective area with an antireflection coating arranged thereon and an adjoining optically non-effective area having a light-shielding coating film arranged thereon where the antireflection coating is on the surface where the light-shielding film is not (abstract and Figs. 1-3). The anti-reflection structure has a fine textured structure with a period that is less than the wavelength of visible light ([0016]). 
Kawasaki does not disclose the antireflection structure attached with an adhesive layer, the thickness of the adhesive and anti-reflection structure, the adhesive layer being a UV curing adhesive, or the height of the uneven structure as claimed.
Ye discloses a cover window with an anti-reflection coating formed on the optical protection window (display plate) (abstract). The anti-reflection coating consists of a residual part (adhesive layer) and an anti-reflection structure where the pitch of the structure is 1/5 to 1/3 of a wavelength in a visible light band, and the thickness of the residual part is 200 nm or less and the height of the anti-reflection part is 150 to 300 nm ([0017]-[0018] and [0059] which discloses that the anti-reflection layer including the residual part is made of UV curable adhesive) which means the total thickness is 30 microns or less (thickness would be 500 nm or less). The height of the anti-reflection structure is 150 to 300 nm which is considered to anticipate the claimed range because 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the anti-reflection structure in Kawasaki to be formed with the anti-reflection layer taught in Ye where the antireflection structure is formed with an adhesive part of UV curable adhesive, where the total thickness of the residual and anti-reflection structure is 30 microns or less, and the height of the anti-reflection structure is 150 to 300 nm as a known suitable anti-reflection structure for an optical component (Ye, abstract and Kawasaki, [0001]) and to prevent ghosts and flare in camera applications (Ye, [0006] and Kawasaki, [0002] and [0013]).
Kawasaki in view of Ye does not specifically disclose the color difference ΔE or difference in luminous reflectance ΔY as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kawasaki discloses an optical component with a light shielding layer and antireflection with an uneven surface and a pitch of less than the visible wavelength on a portion of the optical component where the light-shielding layer is not as claimed (see discussion above). Therefore, the color difference ΔE and difference in luminous reflectance ΔY properties as claimed would be expected in the article in Kawasaki given the same structure is disclosed and claimed. 
Further, to the extent that the height of the uneven structure effects the claimed properties of the film, it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 7, Kawasaki discloses the component being used in a camera ([0002]) but does not specifically disclose a camera module facing the anti-reflection structure. 
Ye discloses a camera module with an anti-reflection coating that is on two surfaces of an optical layer in the module to better reduce light reflectance ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component may have an anti-reflection layer and light shielding film on both sides of the layer to further reduce light reflection as taught in Ye ([0056]) so when it is placed on a camera, the anti-reflection structure will be on either side and face the rest of the camera module (see for example Ye, Fig. 1).
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. 2017/0293051 A1) in view of Imaoku et al. (US Pub. 2011/0123777 A1)
Kawasaki discloses an optical component which has a surface including an optically effective area with an antireflection coating arranged thereon and an adjoining optically non-effective area having a light-shielding coating film arranged thereon and where the antireflection coating is on the surface where the light-shielding film is not (abstract and Figs. 1-3). The anti-reflection structure has a fine textured structure with a period that is less than the wavelength of visible light ([0016]). 
Kawasaki does not disclose the antireflection structure attached with an adhesive layer, the thickness of the adhesive and anti-reflection structure, the adhesive layer being a UV curing adhesive, or the height of the uneven structure as claimed.
Imaoku discloses an anti-reflective article comprising a substrate, adhesive layer with a thickness of 10 to 15 microns, and anti-reflective film which comprises an uneven part with a thickness of about 10 microns so that the total thickness of the adhesive and anti-reflection film is 20 to 25 microns or less than 30 microns ([0048]). The pitch of the uneven structure is 40 to 300 nm which is less than a wavelength of visible light and a height of 30 to 200 nm which overlaps the claimed range ([0048]). Imaoku further discloses that the anti-reflective structure is colorless ([0014]) where a* is 0± 0.03 and b* is 0± 0.03 ([0019]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the anti-reflection structure in Kawasaki to be formed with the anti-reflection layer taught in Imaoku where the antireflection structure is formed on an adhesive layer with a total thickness of 30 microns or less, and the height of the anti-reflection structure is 30 to 200 nm as a known suitable anti-reflection structure for an optical component (Imaoku, abstract and Kawasaki, [0001]) and to prevent coloration in the optical component (Imaoku, [0019]).
Kawasaki in view of Imaoku does not specifically disclose the color difference ΔE or difference in luminous reflectance ΔY as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 
Further, Imaoku discloses that the anti-reflection structure should be designed to be colorless ([0019] and Table 1) which is the same effect achieved with the claimed invention (instant Specification, Tables 1-3). Thus, using the anti-reflection film in Imaoku on the optical component of Kawasaki would be expected to result in a colorless component which will have very little color difference and difference in luminance difference between the antireflection part and light shielding film or a difference within the claimed range.  
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Imaoku as applied to claim 1 above, and further in view of Ye.
Regarding claim 3, Kawasaki in view of Imaoku discloses the laminate of claim 1 as discussed above. Imaoku does not disclose the adhesive being an UV curable adhesive as claimed. 
Ye discloses that the resin attaches to an optical component is be a UV curable acrylic adhesive ([0059]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Kawasaki in view of Imaoku could be a UV 
Regarding claim 7, Kawasaki discloses the optical component being used in a camera ([0002]) but does not specifically disclose a camera module facing the anti-reflection structure. 
Ye discloses a camera module with an anti-reflection coating that is on two surfaces of an optical layer in the module to better reduce light reflectance ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component may have an anti-reflection layer and light shielding film on both sides of the layer to further reduce light reflection as taught in Ye ([0056]) so when it is placed in a camera, the anti-reflection structure will be on either side and face the rest of the camera module (see for example Ye, Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2018/0246256 discloses an optical element comprising a base, antireflection film and light shielding film (abstract and Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783